SULLIVAN, PJ.
MUNICIPAL CORPORATIONS.
(360 P4i) A municipal ordinance attempting to change the grade of an existing street or highway must conform to the provisions of the General Code relating thereto, and notice thereof must be given to abutting property owners.
(360 O) An ordinance which in legal effect merely provides for the elmination of an existing grade, and does not make provision for a change of grade, insuring that the property owner will have ingress or egress restored to him, does not comply with the provisions of the General Code.
(Levine and Vickery, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.